DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Jin et al. (CN106209207 A) teaches a satellite constellation realization method for implementing communication by utilizing a recursive orbit, characterized in that, the method comprises following steps: 
 	1) determining a regression period and a semi-major axis of an orbit, as well as an inclination, an eccentricity and an argument of perigee of the orbit (Page 6, lines 37-44). 
 	Cellier et al. (US Patent #6,019,318) determining both the number of satellites and the number of orbital planes as n according to multi-coverage requirements and mission cost (Claim 6).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach 3) determining right ascension of ascending node and mean anomaly of a first satellite according to a longitude crossing an equator point designed as needed depending on preset expectations, and sequentially determining right ascension of ascending nodes and mean anomalies of subsequent satellites according to satellite service requirements; 4) determining a set of geostationary orbit satellite networks that need to be coordinated, and a width of a guard band for interference of a 
Dependent claims 2-7 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bingaman et al. (US 2004/0065781), Iwata et al. (US 2004/0137842), Maeda et al. (US 2003/0189136), Dezelan (US Patent #5,999,127), McVicker et al. (US 2017/0233112), Tachigi (US 2012/0001800), Draim (US 2002/0132577), Chao et al. (US Patent #9,694,917), Kita (US Patent #6,675,011), Barker (US Patent #6,453,220), and Aoki et al. (US Patent #5,855,341).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648       
Tel 571-272-8132